Electronically Filed
                                                              Supreme Court
                                                              SCWC-29877
                                                              23-MAR-2011
                                                              10:21 AM


                              NO. SCWC-29877

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN THE MATTER OF RICHARD BLAISDELL


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29877; CIVIL NO. 08-1-0958)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Duffy, J., for the court1)

           Petitioner/Plaintiff-Appellant Richard Blaisdell’s

application for writ of certiorari, filed on February 7, 2011, is

hereby accepted.

           DATED:    Honolulu, Hawai#i, March 23, 2011.

                                   FOR THE COURT:

                                   /s/ James E. Duffy, Jr.

                                   Associate Justice

Richard Blaisdell,
Petitioner/Plaintiff-
Appellant pro se
on the application




     1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ. Associate Justice McKenna was sworn in on March 3, 2011. She was
previously assigned by reason of vacancy on February 15, 2011.